--------------------------------------------------------------------------------

Exhibit 10.51

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between SunOpta Inc. (such entity
together with all past, present, and future parents, divisions, operating
companies, subsidiaries, and affiliates are referred to collectively herein as
“Company”) and Robert S. Grant (“Employee”).

1.

EMPLOYMENT

This Agreement commences March 6, 2017 (“Effective Date”), and shall continue in
effect until terminated by either party upon two month’s written notice.
Employment during the course of the Agreement shall be on an “at-will” basis,
meaning that either party has the right to terminate the agreement for any
reason, or for no reason, upon two month’s written notice. The Company also has
the right to terminate the Agreement immediately for Cause (as defined in
Section 6 below).

2.

TITLE AND EXCLUSIVE SERVICES


(a)

Title and Duties. Employee’s title is Senior Vice President Supply Chain, and
Employee will perform job duties that are usual and customary for this position.

    (b)

Exclusive Services. Employee shall not be employed or render services elsewhere
during the employment period; provided, however, that Employee may participate
in professional, civic or charitable organizations so long as such participation
is unpaid and does not interfere with the performance of Employee’s duties.


3.

COMPENSATION AND BENEFITS


(a)

Base Salary. Employee shall be paid an annualized salary of Three Hundred
Twenty-five Thousand Dollars ($325,000.00) (“Base Salary”). The Base Salary
shall be payable in accordance with the Company’s regular payroll practices and
pursuant to Company policy, which may be amended from time to time. Employee is
also eligible for annual salary increases commensurate with Company policy
thereafter.

    (b)

Short Term Incentive. Eligibility for the annual Short Term Incentive is based
upon a forty percent (40%) target of Employee base annual salary as of April 1
of each year and is pursuant to the terms of the Short Term Incentive Plan
Document which operates at the discretion of Company and its Board of Directors,
and is not a guarantee of compensation. For the 2017 Short Term Incentive Plan
year, Employee will be eligible for a prorated award calculated from the month
of the Effective Date and a payment guarantee at target.

    (c)

Long Term Incentive. Employee is eligible for participation in the Long Term
Incentive Plan at a target of forty percent (40%) target pursuant to the terms
of the Long Term Incentive Plan Document which operates at the discretion of
Company and its Board of Directors, and is not a guarantee of compensation.

    (d)

Employment Benefit Plans. Employee may participate in all employee welfare
benefit plans in which other similarly situated employees may participate,
according to the terms of applicable policies and as stated in the Employee
Benefits Guide. These benefits include but are not limited to medical, dental,
vision, short term disability, long term disability, life insurance, 401(k) and
the Employee Stock Purchase Plan.

    (e)

Vacation. Employee is eligible for Paid Time Off of four weeks (160 hours) per
calendar year, prorated as necessary, and subject to the Employee Guide.

1

  Initials:   Company: _____   Employee: _____


--------------------------------------------------------------------------------


(f)

Relocation. Employee is eligible for Tier 3 relocation (temporary living, house
hunting trip, household goods move, final move travel and $15,000 net lump sum
expense coverage) within twenty-four (24) months of Effective Date. In the event
of voluntary termination, Employee will reimburse Company for all relocation
expenses within twelve (12) months of final payment.

    (g)

Expenses. Company will reimburse Employee for business expenses consistent with
past practices, and pursuant to Company policy. Any reimbursement that would
constitute nonqualified deferred compensation shall be paid pursuant to Section
409A.

    (h)

Taxes and Deductions. Compensation pursuant to this section shall in all cases
be less applicable payroll taxes and other deductions.


4.

NONDISCLOSURE OF CONFIDENTIAL INFORMATION


(a)

Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s marketing
plans, growth strategies, target lists, performance goals, operational and
programming strategies, specialized training expertise, employee development,
engineering information, sales information, client and customer lists, business
and employment contracts, representation agreements, pricing and ratings
information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, technological
initiatives, proprietary research or software purchased or developed by Company,
content distribution, and other information Company treats as confidential or
proprietary (collectively the “Confidential Information”). Employee acknowledges
that such Confidential Information is proprietary and agrees not to disclose it
to anyone outside Company except to the extent that: (i) it is necessary in
connection with performing Employee’s duties; or (ii) Employee is required by
court order to disclose the Confidential Information, provided that Employee
shall promptly inform Company, shall cooperate with Company to obtain a
protective order or otherwise restrict disclosure, and shall only disclose
Confidential Information to the minimum extent necessary to comply with the
court order. Employee agrees to never use trade secrets in competing, directly
or indirectly, with Company. When employment ends, Employee will immediately
return all Confidential Information to Company.

    (b)

The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason.


5.

NON-COMPETITION AND NON-SOLICITATION


(a)

Employee will not at any time within the period of twelve (12) months following
the earlier of the expiration of this Agreement or any termination of employment
hereunder (i) either individually or in partnership or jointly or in conjunction
with any person or persons as principal, agent, consultant, shareholder (except
as a shareholder holding not more than five (5) percent of the outstanding
shares from time to time from any class of shares of a publicly traded
corporation) or in any other manner whatsoever carry on or be engaged in or
concerned with or interested in, or advise, lend money to, guarantee the debts
of or obligations of, or permit his name or any part thereof to be used or
employed by or associated with, any person or persons engaged in or concerned
with or interested in, any business the same or substantially similar products
to or competitive with the business the Company products carried on during the
course of your employment hereunder in the United States or Canada at the time
of the termination of your employment hereunder; (ii) either directly or
indirectly, by any means or in any capacity, approach, solicit or contact in the
course of being engaged in a business competitive with the Company products any
person solicited, serviced, or contacted by you on behalf of the Company during
your employment; and (iii) either directly or indirectly, by any means or in any
capacity, interfere with the employment arrangements between the Corporation or
any of its employees and will not in any way solicit, recruit, assist others in
recruiting or hiring, or discuss employment or similar arrangements with any
employees of the Company.

2

  Initials:   Company: _____   Employee: _____


--------------------------------------------------------------------------------


(b)

If any covenant or provision herein is determined to be void or unenforceable in
whole or in part, it shall not be deemed to affect or impair the validity of any
other covenant or provision and paragraphs (a), (b) and (c) are each declared to
be separate and distinct covenants. Employee hereby agrees all restrictions
contained in this section are reasonable and valid and all defenses to the
strict enforcement thereof by the Company are hereby waived. Employee further
agrees that the covenants in this section shall not terminate upon the
termination of employment hereunder and acknowledge that a violation of any of
the provisions of this section will result in immediate and irreparable damage
to the Company and agree that in the event of such violation, the Company, in
addition to any other right of relief, shall be entitled to seek equitable
relief by way of a temporary or permanent injunction and to such other relief
that any court of competent jurisdiction may deem just and proper. If Employee
is in breach of any such restrictions, the running of the period of such
restrictions shall be stayed and shall recommence upon the date Employee ceases
to be in breach thereof, whether voluntarily or by injunction.

    (c)

The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.


6. TERMINATION.

In the event Employee is terminated without cause as defined under 5(b), the
Company Severance Pay Plan will apply. “Cause” shall mean (I) the commission of
an act that constitutes a felony under the laws of the United States or any
individual State or under the laws of a foreign country, (ii) the commission of
an act of fraud, embezzlement, sexual harassment, dishonesty, theft, or an
intentional act that results in a material loss, damage or injury to the
Company; (iii) the commission of an act of moral turpitude which is materially
injurious to the Company; or (iv) the failure of Employee to participate in the
reasonable and lawful business activities of the Company in a manner consistent
with his job duties, provided such failure continues for more than ten days
after written notice to the Employee specifying such failure in reasonable
detail.

7.

CONFLICTS OF INTEREST

 Employee acknowledges familiarity with Company policies on conflicts of
interest, and warrants that Employee will fully comply with such policies.
Employee shall certify compliance with the conflicts of interest policy from
time to time as requested by the Company. Employee shall notify Company
immediately in writing if there is any attempt to induce Employee to violate the
conflicts of interest policy.

8.

INDEMNIFICATION

 Company shall defend and indemnify Employee for acts committed in the course
and scope of employment. Employee shall indemnify Company for claims of any type
concerning Employee’s conduct outside the scope of employment, or the breach by
Employee of this Agreement.

3

  Initials:   Company: _____   Employee: _____


--------------------------------------------------------------------------------


9.

DISPUTE RESOLUTION


(a)

Arbitration. This Agreement is governed by the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. and evidences a transaction involving commerce. This Agreement
applies to any dispute arising out of or related to Employee's employment with
Company or termination of employment. Nothing contained in this Agreement shall
be construed to prevent or excuse Employee from using the Company’s existing
internal procedures for resolution of complaints, and this Agreement is not
intended to be a substitute for the use of such procedures. Except as it
otherwise provides, this Agreement is intended to apply to the resolution of
disputes that otherwise would be resolved in a court of law, and therefore this
Agreement requires all such disputes to be resolved only by an arbitrator
through a final and binding individual arbitration proceeding and not by way of
court or jury trial or class action. Such disputes include without limitation
disputes arising out of or relating to interpretation or application of this
Agreement, including the enforceability, revocability or validity of this
Agreement or any portion of this Agreement. This Agreement also applies, without
limitation, to disputes regarding the employment relationship, trade secrets,
unfair competition, compensation, breaks and rest periods, termination, or
harassment and claims arising under the Uniform Trade Secrets Act, Civil Rights
Act of 1964, Americans With Disabilities Act, Age Discrimination in Employment
Act, Family Medical Leave Act, Fair Labor Standards Act, Employee Retirement
Income Security Act, and state statutes, if any, addressing the same or similar
subject matters, and all other state statutory and common law claims (excluding
workers compensation, state disability insurance and unemployment insurance
claims). Claims may be brought before an administrative agency but only to the
extent applicable law permits access to such an agency notwithstanding the
existence of an agreement to arbitrate. Such administrative claims include
without limitation claims or charges brought before the Equal Employment
Opportunity Commission (www.eeoc.gov), the U.S. Department of Labor
(www.dol.gov), the National Labor Relations Board (www.nlrb.gov), the Office of
Federal Contract Compliance Programs (www.dol.gov/esa/ofccp). Nothing in this
Agreement shall be deemed to preclude or excuse a party from bringing an
administrative claim before any agency in order to fulfill the party's
obligation to exhaust administrative remedies before making a claim in
arbitration. Disputes that may not be subject to pre-dispute arbitration
agreement as provided by the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Public Law 111-203) are excluded from the coverage of this
Agreement.

    (b)

Injunctive Relief. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.

    (c)

This Section 9 is the full and complete agreement relating to the formal
resolution of employment-related disputes. In the event any portion of this
Section 9 is deemed unenforceable, the remainder of this Agreement will be
enforceable.

    (d)

This Section 9 shall survive the expiration or termination of this Agreement for
any reason.


  Employee Initials: __________ Company Initials: __________


10.

MISCELLANEOUS

This Agreement contains the entire agreement of the parties and supersedes any
prior written or oral agreements or understandings between the parties. No
modification shall be valid unless in writing and signed by the parties,
relating to the subject matter of this Agreement, unless otherwise noted herein.

4

  Initials:   Company: _____   Employee: _____


--------------------------------------------------------------------------------

If any provision of this Agreement shall, for any reason, be held unenforceable,
such unenforceability shall not affect the remaining provisions hereof, except
as specifically noted in this Agreement, or the application of such provisions
to other persons or circumstances, all of which shall be enforced to the
greatest extent permitted by law.

Company and Employee agree that the restrictions contained in Section 4, and 5,
are material terms of this Agreement, reasonable in scope and duration and are
necessary to protect Company’s Confidential Information, goodwill, specialized
training expertise, and legitimate business interests. If any restrictive
covenant is held to be unenforceable because of the scope, duration or
geographic area, the parties agree that the court or arbitrator may reduce the
scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 4, or
5, then in addition to all other remedies available to Company, the duration of
these covenants shall be extended for the period of time when Employee began
such violation until Employee permanently ceases such violation. Employee agrees
that no bond will be required if an injunction is sought to enforce any of the
covenants previously set forth herein.

The headings in this Agreement are inserted for convenience of reference only
and shall not control the meaning of any provision hereof.

This Agreement shall be governed in all respects by the internal laws of the
State of Minnesota without regard to conflict of law provisions. Each of the
Employee and the Company hereby consents to the personal jurisdiction of the
state and federal courts located in Hennepin County, Minnesota for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants. Any arbitration proceeding
arising from or relating to this Agreement shall take place in Hennepin County,
Minnesota.

Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.

EMPLOYEE:       /s/ Robert S. Grant Date: February 23, 2017 Robert S. Grant    
      COMPANY:       /s/ Michelle Coleman Date: February 24, 2017 Michelle
Coleman   Chief Human Resources Officer  

5

  Initials:   Company: _____   Employee: _____


--------------------------------------------------------------------------------